—Appeal from an order of Supreme Court, Wyoming County (Griffith, J.), entered September 10, 2001, which denied defendant’s motion seeking summary judgment dismissing the amended complaint.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly denied defendant’s motion seeking summary judgment dismissing the amended complaint. Contrary to defendant’s contention, there is an issue of fact concerning the existence of a special relationship between Donald F. Lee (plaintiff) and defendant municipality (see generally Cuffy v City of New York, 69 NY2d 255, 260; Burger v County of Onondaga, 272 AD2d 965, lv denied 95 NY2d 760). Also contrary to defendant’s contentions, there are further issues of fact concerning proximate cause and whether the actions of an employee of New York State were intervening, superseding acts that severed any causal connection between plaintiffs injuries and defendant’s alleged negligence (see generally Derdiarian v Felix Contr. Corp., 51 NY2d 308, 315, rearg denied 52 NY2d 784). Present — Pigott, Jr., P.J., Green, Hayes, Kehoe and Gorski, JJ.